COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 TEXAS TECH UNIVERSITY HEALTH                    §
 SCIENCES CENTER AT EL PASO,                                     No. 08-12-00373-CV
                                                 §
                              Appellant,                            Appeal from the
                                                 §
 v.                                                               327th District Court
                                                 §
                                                               of El Paso County, Texas
 LYDIA VEGA, INDIVIDUALLY AND                    §
 AS PERSONAL REPRESENTATIVE OF                                      (TC# 2006-809)
 THE ESTATE OF SIRIA BOJORQUEZ,                  §
 AND ALL WRONGFUL DEATH
 BENEFICIARIES AND AS NEXT                       §
 FRIEND OF ISABEL BOJORQUEZ,

                              Appellee.


                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss Appellant’s appeal. TEX. R. APP.

P. 42.1(a)(2). The parties represent to the Court that all matters involved in the appeal have been

fully and finally compromised and settled.

       We have considered the motion and conclude that the motion should be granted. We

therefore set aside the trial court’s order denying Appellant’s plea to the jurisdiction, and remand

the case to the trial court for rendition of judgment in accordance with the parties’ agreement. See

TEX. R. APP. P. 42.1(a)(2)(B). Costs on appeal shall be taxed in accordance with the parties’
agreement. See TEX. R. APP. P. 42.1(d).

                                           GUADALUPE RIVERA, Justice
April 30, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               2